Beasley, J.
(dissenting). I respectfully dissent.
As the majority indicates, the 180-day rule was violated. No showing was made which would jus*217tify the delay. In accordance with People v Moore,1 I would reverse defendant’s conviction and dismiss the charge. The question is one of statutory interpretation. I am not inclined to believe the statute was intended to except offenses committed by inmates from the benefits of the 180-day rule.

 96 Mich App 754; 293 NW2d 700 (1980). Also see People v Pitsaroff, 102 Mich App 226; 301 NW2d 858 (1980).